Exhibit 10.2

 

GUARANTY

 

Nassau County, New York

December 1, 2005

 

WHEREAS, HAUPPAUGE COMPUTER WORKS, INC., a New York corporation (hereinafter
called the “Borrower”), desires to transact business with and to obtain credit
or a continuation of credit or other financial accommodations from JPMORGAN
CHASE BANK, N.A., a banking association organized under the laws of the United
States (hereinafter called the “Bank”); and

 

WHEREAS, the Bank is unwilling to extend or continue to extend credit to or
other financial accommodations to the Borrower, unless it receives the following
guaranty of the undersigned;

 

NOW, THEREFORE, in consideration of the premises and of other good and valuable
consideration and in order to induce the Bank from time to time, in its
discretion, to extend or continue credit or other financial accommodations to
the Borrower, the undersigned hereby guarantees, absolutely and unconditionally,
to the Bank the payment of all liabilities of the Borrower to the Bank of
whatever nature, whether now existing or hereafter incurred, whether created
directly or acquired by the Bank by assignment or otherwise, whether matured or
unmatured, joint, several or joint and several, secured or unsecured and whether
absolute or contingent, including, without limitation, all interest or other
claims which may accrue or arise after the commencement of bankruptcy,
insolvency, reorganization, liquidation or other similar proceedings (all of
which are hereinafter collectively referred to as the “Liabilities of the
Borrower”).

 

In order to further secure the payment of the Liabilities of the Borrower, the
undersigned does hereby give the Bank a continuing lien and right of set-off for
the amount of the Liabilities of the Borrower upon any and all monies,
securities and any and all other property of the undersigned and the proceeds
thereof, now or hereafter actually or constructively held or received by or in
transit in any manner to or from the Bank, J.P. Morgan Securities Inc., or any
other affiliate of the Bank from or for the undersigned, whether for
safekeeping, custody, pledge, transmission, collection or otherwise or coming
into the possession of the Bank, J.P. Morgan Securities Inc., or any other
affiliate of the Bank in any way, or placed in any safe deposit box leased by
the Bank, J.P. Morgan Securities Inc., or any other affiliate of the Bank to the
undersigned. The Bank is also given a continuing lien and right of set-off for
the amount of said Liabilities of the Borrower upon any and all deposits
(general and special) and credits of, or for the benefit of the undersigned
with, and any and all claims of the undersigned against, the Bank, J.P. Morgan
Securities Inc., or any other affiliate of the Bank at any time existing. The
Bank is hereby authorized at any time or times, without prior notice, to apply
such deposits or credits, or any part thereof, to such Liabilities of the
Borrower and, although said Liabilities of the Borrower may be contingent or
unmatured, and whether the collateral security therefor is deemed adequate or
not. The undersigned authorizes the Bank to deliver a copy of this guaranty to
others as written notification of the undersigned’s transfer of a security
interest in the collateral described herein to the Bank.

 

The undersigned agrees that, with or without notice or demand, the undersigned

 

--------------------------------------------------------------------------------


 

shall reimburse the Bank for all the Bank’s expenses (including reasonable fees
of counsel for the Bank who may be employees thereof) incurred in connection
with any of the Liabilities of the Borrower or the collection thereof.

 

This guaranty is a continuing guaranty and shall remain in full force and effect
irrespective of any interruptions in the business relations of the Borrower with
the Bank; provided, however, that the undersigned may, by notice in writing,
delivered personally or received by certified mail, return receipt requested,
addressed to the Bank’s office at 395 North Service Road, Melville, New York
11747, Attention: Christopher Jantzen/Relationship Officer - Hauppauge Computer
Works, Inc., terminate this guaranty, but any such termination shall have no
effect with respect to the Liabilities of the Borrower (including contingent
liabilities) existing on the date on which such notice is so delivered or
received or which on such date the Bank is obligated (including on a conditional
basis) to provide or acquire thereafter, or with respect to any interest, fees,
indemnities, charges, expenses or costs payable thereon or attributable thereto
even if arising or incurred after such date, and this guaranty and the
obligations of the undersigned hereunder with respect to the foregoing
Liabilities of the Borrower shall continue notwithstanding any such termination
until all such amounts are fully and finally paid.

 

All monies available to the Bank for application in payment or reduction of the
Liabilities of the Borrower may be applied by the Bank in such manner and in
such amounts and at such time or times as it may see fit to the payment or
reduction of such of the Liabilities of the Borrower as the Bank may elect.

 

The undersigned hereby waives: (a) notice of acceptance of this guaranty and of
extensions of credit or other financial accommodations by the Bank to the
Borrower; (b) presentment and demand for payment of any of the Liabilities of
the Borrower; (c) protest and notice of dishonor or default to the undersigned
or to any other party with respect to any of the Liabilities of the Borrower;
(d) all other notices to which the undersigned may otherwise be entitled; and
(e) any demand for payment hereunder.

 

All liabilities of the undersigned to the Bank hereunder or otherwise, whether
or not then due or absolute or contingent, shall without notice or demand become
due and payable immediately upon the occurrence of any default or event of
default with respect to any Liabilities of the Borrower (or the occurrence of
any other event which results in acceleration of the maturity of any thereof) or
the occurrence of any default hereunder. This is a guaranty of payment and not
of collection and the undersigned further waives unconditionally and irrevocably
any right to require that any action be brought against the Borrower or any
other person or to require that resort be had to any security or any other
property or asset or to any balance of any deposit account or credit on the
books of the Bank in favor of the Borrower or any other person prior to any
payment under this guaranty being made or enforced.

 

The undersigned hereby consents that from time to time, before or after any
default by the Borrower or any notice of termination hereof, with or without
further notice to or assent from the undersigned, any security at any time held
by or available to the Bank for any obligation of the Borrower, or any security
at any time held by or available to the Bank for any obligation of any other
person secondarily or otherwise liable for any of the Liabilities of the
Borrower, may be exchanged, surrendered or released and any obligation of the
Borrower, or of any such other person, may be changed, altered, renewed,
extended, continued, surrendered, compromised,

 

2

--------------------------------------------------------------------------------


 

waived, discharged or released in whole or in part (including without limitation
any such event resulting from any insolvency, bankruptcy, reorganization or
other similar proceeding affecting the Borrower or its assets) or any default
with respect thereto waived, and the Bank may fail to set off and may release,
in whole or in part, any balance of any deposit account or credit on the Bank’s
books in favor of the Borrower, or of any such other person, and may extend
further credit in any manner whatsoever to the Borrower, and generally deal or
take action or no action with regard to the Borrower or any such security or
other person as the Bank may see fit; and the undersigned shall remain bound
under this guaranty notwithstanding any such exchange, surrender, release,
change, alteration, renewal, extension, continuance, compromise, waiver,
discharge, inaction, extension of further credit or other dealing.

 

The obligations of the undersigned are absolute and unconditional and are valid
irrespective of any amendment, modification, waiver, consent or other change,
discharge or release (including by operation of law, regulation or legal
proceedings) with respect to, or any lack of validity or enforceability of, any
Liabilities of the Borrower, or with respect to any other guaranty thereof or
other credit support thereto or any collateral securing any of the foregoing, or
any other agreement or circumstance which might otherwise constitute a defense
to the obligations hereunder to any of the Liabilities of the Borrower or to the
obligations of others related hereto or thereto and the undersigned irrevocably
waives the right to assert defenses, set-offs and counterclaims in any
litigation relating to this guaranty and the Liabilities of the Borrower. This
guaranty sets forth the entire understanding of the parties, and the undersigned
acknowledges that no oral or other agreements, conditions, promises,
understandings, representations or warranties exist in regard to the obligations
hereunder, except those specifically set forth herein.

 

The undersigned irrevocably waives and shall not seek to enforce or collect upon
any rights which it now has or may acquire against the Borrower, either by way
of subrogation, indemnity, reimbursement or contribution, or any other similar
right, for any amount paid under this guaranty or by way of any other
obligations whatsoever of the Borrower to the undersigned. In the event either a
petition is filed under the Bankruptcy Code in regard to the Borrower or an
action or proceeding is commenced for the benefit of the creditors of the
Borrower, this agreement shall at all times thereafter remain effective in
regard to any payments or other transfers of assets to the Bank received from or
on behalf of the Borrower prior to notice of termination of this guaranty and
which are or may be held voidable or otherwise subject to recission or return on
the grounds of preference, fraudulent conveyance or otherwise, whether or not
the Liabilities of the Borrower have been paid in full.

 

Each reference herein to the Bank shall be deemed to include its successors and
assigns, in whose favor the provisions of this guaranty shall also inure.  Each
reference herein to the undersigned shall be deemed to include the heirs,
executors, administrators, legal representatives, successors and assigns of the
undersigned, all of whom shall be bound by the provisions of this guaranty.

 

The term “undersigned” as used herein shall, if this instrument is signed by
more than one party, mean the “undersigned and each of them” and each
undertaking herein contained shall be their joint and several undertaking,
provided, however, that in the next succeeding paragraph hereof the term
“undersigned” shall mean the “undersigned or any of them”. If any party hereto
shall be a partnership, the agreements and obligations on the part of the

 

3

--------------------------------------------------------------------------------


 

undersigned herein contained shall remain in force and applicable against the
partnership and all of its partners (notwithstanding any changes in the
individuals composing the partnership or any release of one or more partners)
and the term “undersigned” shall include any altered or successive partnership
but, the predecessor partnerships and their partners shall not thereby be
released from any obligation or liability.

 

No delay on the part of the Bank in exercising any rights hereunder or failure
to exercise the same shall operate as a waiver of such rights; no notice to or
demand on the undersigned shall be deemed to be a waiver of the obligation of
the undersigned or of the right of the Bank to take further action without
notice or demand as provided herein; nor in any event shall any modification or
waiver of the provisions of this guaranty be effective unless in writing signed
by an authorized officer of the Bank; nor shall any such waiver be applicable
except in the specific instance for which given.

 

This guaranty is, and shall be deemed to be, a contract entered into under and
pursuant to the laws of the State of New York and shall be in all respects
governed, construed, applied and enforced in accordance with the laws of the
State of New York; and no defense given or allowed by the laws of any other
State or Country shall be interposed in any action hereon unless such defense is
also given or allowed by the laws of the State of New York.

 

The  undersigned  hereby unconditionally WAIVES ANY RIGHT TO JURY TRIAL in
connection with actions by or against the Bank arising out of or in connection
with the Liabilities of the Borrower and this guaranty.

 

 

 

Corporation

 

 

 

 

 

HAUPPAUGE DIGITAL, INC.

 

 

 

 

 

 

 

 

By:

/s/ Gerald Tucciarone

 

 

 

 

 Name: Gerald Tucciarone

 

 

 

 Title: Chief Financial Officer and Treasurer

 

 

[Corporate Seal]

 

4

--------------------------------------------------------------------------------


 

Corporate Acknowledgment

 

STATE OF NEW YORK

)

 

 

)

SS:

COUNTY OF NASSAU

)

 

 

On the 1st day of December in the year 2005 before me, the undersigned,
personally appeared Gerald Tucciarone, personally known to me or proved to me on
the basis of satisfactory evidence to be the individual whose name is subscribed
to the within instrument and acknowledged to me that he executed the same in his
capacity, and that by his signature on the instrument, the individual, or the
person upon behalf of which the individual acted, executed the instrument.

 

 

 

 

/s/ Fred S. Skolnik

 

 

 

Notary Public

 

 

 

 

 

 

 

 

[Notary Stamp]

 

5

--------------------------------------------------------------------------------